USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 1 of 13


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 BARRY W. MATLOCK,

                     Plaintiff,

        v.                                       CAUSE NO. 3:19-CV-202-DRL-MGG

 DEANGELA LEWIS et al.,

                     Defendants.

                                   OPINION & ORDER

      Barry W. Matlock, a prisoner without a lawyer, proceeds on an Eighth

Amendment claim of deliberate indifference towards serious medical needs against

Warden Sevier, Nurse Practitioner Kupferberg, Administrator Lewis, and Dr. Jackson for

refusing to provide him famotidine free of charge and for refusing to address his

inadequate knee braces. He also proceeds on a First Amendment claim against Nurse

Practitioner Kupferberg and Dr. Jackson for refusing to treat his knee and for writing him

up for insubordination in retaliation for filing a grievance. The defendants filed motions

for summary judgment on all claims.

                                    BACKGROUND

      Mr. Matlock resided at the Westville Correctional Facility from March 2018 to July

2019. ECF 84-1 at 1. Prior to his arrival, he had been diagnosed with gastroesophageal

reflux disease (GERD) and arthritis in his knees and received famotidine on a regular

basis. ECF 1 at 2-3. Dr. Jackson saw Mr. Matlock in March 2018. ECF 84-1 at 2-3. He

concluded that Mr. Matlock suffered from only mild heartburn that could be managed
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 2 of 13


by consuming smaller meals and by avoiding provocative foods, including spicy food,

fatty food, and caffeine, but continued Mr. Matlock on famotidine for continuity of care.

Id. In September 2018, Mr. Matlock told Nurse Practitioner Kupferberg that he

experienced heartburn symptoms only when he ate provocative foods or lied on his back.

ECF 84-4 at 2-3. She told him that she would continue his famotidine only if his

commissary orders confirmed his report that he did not buy provocative foods. Id. Mr.

Matlock’s commissary orders reflected that he had forty-two dollars in his account and

spent about sixty dollars each month on commissary goods, including provocative foods.

Id. In November 2018, Mr. Matlock complained of knee pain, and a nurse advised him on

protocol for self-care, gave him bandages, and a temporary bottom bunk pass. Id. She also

gave him a small box of pain medication and encouraged him to purchase pain

medication from the commissary. ECF 84-29 at 50.

       On December 30, 2018, Mr. Matlock submitted an informal grievance, stating that

he was told to buy famotidine and pain medication from the commissary but that he

could not afford to do so and asked for a modified diet. ECF 84-19. Administrator Lewis

responded that he had ample funds to purchase medication from the commissary. Id. On

January 28, 2019, he submitted an informal grievance, seeking medical care for knee pain

and stating that his knee brace was stolen during his transfer to the Westville Correctional

Facility. ECF 84-21. Administrator Lewis reviewed his medical history, found no order

for knee braces, and directed Mr. Matlock to sick call. Id. On February 15, Mr. Matlock

received new knee braces, though they did not adequately address his knee pain. ECF 1

at 4; ECF 84-9.


                                             2
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 3 of 13


       On March 5, 2019, Mr. Matlock saw Nurse Practitioner Kupferberg for a chronic

care appointment for his high levels of cholesterol. ECF 84-10. According to Mr. Matlock,

Nurse Practitioner Kupferberg refused to discuss his knee pain or GERD and told him to

leave her office. ECF 1 at 4-5. She also told him “to file a grievance about that, [since] the

first one did so much to help [his] pain.” Id. at 5. He then went around the corner, stood

at Dr. Jackson’s door, and asked to speak with him because he was Nurse Practitioner

Kupferberg’s immediate supervisor. Id. at 6. Dr. Jackson responded, “This is

inappropriate. Go have a seat.” ECF 84-29 at 38. He went to the waiting room for Officer

McKinney to sign his medical pass. Id. About thirty minutes later, Mr. Matlock saw Dr.

Jackson leave his office and asked how he would be able to speak with him, and Dr.

Jackson told him to submit a medical request. Id.; ECF 1 at 6. Dr. Jackson went into Nurse

Practitioner Kupferberg’s office, and they came out after a couple minutes. Id. at 6-7. Dr.

Jackson pointed out Mr. Matlock to Nurse Practitioner Kupferberg, and they both asked

Officer McKinney to issue Mr. Matlock a conduct report for disruptive behavior. Id.; ECF

87-1 at 4. Dr. Jackson said that “he would not see [Mr. Matlock] now or ever.” ECF 1 at 6-

7. Mr. Matlock told Dr. Jackson that he had denied him medical attention and that the

denial amounted to “deliberate indifference and cruel & unusual punishment.” Id. Nurse

Practitioner Kupferberg responded to Mr. Matlock that “[he] files grievance but that staff

can write [him] up.” Id. A nurse suggested that Dr. Jackson walk away, and he did. Id.

Officer McKinney issued the conduct report and listed Dr. Jackson, Nurse Practitioner

Kupferberg, and a nursing assistant as witnesses. ECF 84-12.




                                              3
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 4 of 13


       According to Nurse Practitioner Kupferberg, Mr. Matlock disagreed with her

assessment regarding his high cholesterol and became uncooperative. ECF 84-4 at 4-5;

ECF 84-10; ECF 84-11. He refused to discuss anything other than his demand for

famotidine and pain medication free of charge, and she asked him to leave. Id. She

observed that Mr. Matlock wore new knee braces and watched him walk at a brisk, steady

pace for about one hundred yards and transition from walking, sitting, and standing

without any apparent difficulty. Id. She further noted that one of her colleagues would

assume responsibility for Mr. Matlock’s medical care due to his uncooperative behavior,

and she did not treat him thereafter. Id.

       According to Dr. Jackson, Mr. Matlock barged into his office through a curtain

door without a warning and aggressively made demands in reference to his appointment

with Nurse Practitioner Kupferberg, and Dr. Jackson asked him to leave. ECF 84-1 at 3-4.

Mr. Matlock approached him again in the waiting room to discuss the appointment, but

Dr. Jackson told him that discussing his medical care in front of other patients was

inappropriate. Id. Neither Dr. Jackson nor Nurse Practitioner Kupferberg were aware of

Mr. Matlock’s grievances. Id. at 5; ECF 84-4 at 6. According to Officer McKinney’s conduct

report, Nurse Practitioner Kupferberg informed Officer McKinney of Mr. Matlock’s

inappropriate interactions with her and Dr. Jackson, and Officer McKinney “had to

ensure [Mr. Matlock] left [the outpatient clinic].” ECF 84-12.

       On March 18, Mr. Matlock had severe knee pain. ECF 1 at 11-12. According to Mr.

Matlock, Nurse Murphy examined his knee and told him that she had to email Nurse

Practitioner Kupferberg for medical orders. Id. She told him that Nurse Practitioner


                                             4
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 5 of 13


Kupferberg told her to refuse to treat him and to purchase aspirin from the commissary.

Id.

      From September 2018 through March 2019, Mr. Matlock received a monthly

average deposit of $111.49 into his prison account. ECF 2. At the commissary, a package

of famotidine or pain medication costs about eight dollars. ECF 84-29 at 31. A month-long

supply of famotidine would cost fifteen to twenty dollars per month if he purchased it

from the commissary. Id. at 59. From November 2018 to May 2019, Mr. Matlock frequently

purchased spicy foods from the commissary, including chili ramen noodle soup, hot

turkey chili, Cajun chicken ramen noodle soup, jalapeno cheese dip, sliced jalapeno

peppers, hot chili with beans, spicy corn chips, jalapeno cheese bar, jalapeno chips, and

picante beef ramen noodle soup. ECF 84-17. He did not eat these foods but instead traded

them for famotidine and pain medication because it was cheaper than purchasing them

from the commissary. ECF 84-29 at 30-31, 59; ECF 87 at 1; ECF 90 at 1. Over the course of

these six months, he spent more than four hundred dollars at the commissary. ECF 84-

17.

      Warden Neal received Mr. Matlock’s complaints regarding his medical care and

discussed them with medical staff to verify that they had provided him with adequate

medical care. ECF 80-1. Administrator Lewis received additional complaints from Mr.

Matlock, but she referred to his medical records, deferred to medical staff who had

personally treated Mr. Matlock, and instructed him to express his medical concerns

during sick call. ECF 84-22, ECF 84-23, ECF 84-24, ECF 84-25, ECF 84-26.




                                           5
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 6 of 13


      In Mr. Matlock’s surreply, he suggests that sanctions may be appropriate because

the defendants did not cooperate during discovery and refused to respond to any of his

discovery requests. The electronic docket reflects that the defendants responded to each

of the discovery requests filed with the court and directed at the defendants. ECF 28, ECF

45, ECF 46, ECF 48. He also states that he did not receive a response to his proposed non-

party subpoena to Bob Busher of the Indiana Department of Correction for emails. ECF

19. The court declined to issue this proposed subpoena, reasoning that Mr. Matlock

needed first to attempt to obtain the emails from the defendants in a request for

production under Fed. R. Civ. P. 34. ECF 22. Based on the electronic docket, Mr. Matlock

did not serve any requests for production on the defendants. Accordingly, the court

concludes that the defendants satisfied their discovery obligations and that no discovery

sanctions are warranted.

                                      STANDARD

      Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between the parties makes

summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Id. In determining whether summary judgment is appropriate, the deciding

court must construe all facts in the light most favorable to the non-moving party and


                                            6
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 7 of 13


draw all reasonable inferences in that party’s favor. Ogden v. Atterholt, 606 F.3d 355, 358

(7th Cir. 2010).

                                       DISCUSSION

       Mr. Matlock asserts an Eighth Amendment claim against Nurse Practitioner

Kupferberg, Dr. Jackson, Administrator Lewis, and Warden Neal for acting with

deliberate indifference toward his medical needs. Under the Eighth Amendment, inmates

are entitled to constitutionally adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104

(1976). To establish liability under the Eighth Amendment, a prisoner must show: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to his medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical

need is “serious” if it is one that a physician has diagnosed as mandating treatment, or

one that is so obvious that even a layperson would easily recognize the necessity for a

doctor’s attention, and if untreated could result in further significant injury or

unnecessary pain, and that significantly affects the person’s daily activities or features

chronic and substantial pain. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).

       Deliberate indifference is a high standard, and is “something approaching a total

unconcern for a prisoner’s welfare in the face of serious risks,” or a “conscious, culpable

refusal” to prevent harm. Duane v. Lane, 959 F.2d 673, 677 (7th Cir. 1992). “[C]onduct is

deliberately indifferent when the official has acted in an intentional or criminally reckless

manner, i.e., the defendant must have known that the plaintiff was at serious risk of being

harmed and decided not to do anything to prevent that harm from occurring even though

he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a


                                             7
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 8 of 13


medical professional to be held liable for deliberate indifference to an inmate’s medical

needs, he must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008). Under the law:

       [M]edical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment that
       reflects professional judgment, practice, or standards. There is not one
       proper way to practice medicine in a prison, but rather a range of acceptable
       courses based on prevailing standards in the field. A medical professional’s
       treatment decisions will be accorded deference unless no minimally
       competent professional would have so responded under those
       circumstances.

Id. at 697-698. Negligence, incompetence, or even medical malpractice do not amount to

deliberate indifference. Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004); Walker v. Peters,

233 F.3d 494, 499 (7th Cir. 2000).

       Furthermore, a prisoner is not entitled to demand specific care, nor is he entitled

to the “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). When the

defendants have provided some level of care for a prisoner’s medical condition, in order

to establish deliberate indifference the prisoner must show that “the defendants’

responses to [his condition] were so plainly inappropriate as to permit the inference that

the defendants intentionally or recklessly disregarded his needs.” Hayes v. Synder, 546

F.3d 516, 524 (7th Cir. 2008). A mere disagreement with medical professionals about the

appropriate treatment does not amount to an Eighth Amendment violation. Ciarpaglini v.

Saini, 352 F.3d 328, 331 (7th Cir. 2003).



                                                8
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 9 of 13


       Mr. Matlock contends that the defendants acted with deliberate indifference by

refusing to provide him with famotidine. “[T]he Eighth Amendment does not compel

prison administrators to provide cost-free medical services to inmates who are able to

contribute to the cost of their care.” Poole v. Isaacs, 703 F.3d 1024, 1026 (7th. Cir. 2012).

The record reflects that Mr. Matlock had the funds to purchase famotidine from the

commissary. Though he declined to purchase the medication from the commissary, he

obtained it at a lower cost by trading food to other inmates. Because Mr. Matlock had

ample access to famotidine, the defendants did not act with deliberate indifference to

his serious medical needs by refusing to provide it to him free of charge.

        Mr. Matlock also contends that the defendants acted with deliberate indifference

by refusing to address his knee pain. The record reflects that, after learning that Mr.

Matlock had lost his knee braces, she reviewed his medical records, found no orders for

knee braces, but explained to him that he could obtain them through sick call. Shortly

thereafter, Mr. Matlock received new knee braces. With respect to the appointment on

March 5, 2019, Mr. Matlock testified that he asked Nurse Practitioner Kupferberg if they

could discuss his knee arthritis and that she declined to do so. Nurse Practitioner

Kupferberg construed this request as a complaint about not receiving pain medication

free of charge and further observed no need for immediate medical care based on his

ability to walk, sit, and stand and his new knee braces. Though Mr. Matlock alleges that

Nurse Practitioner Kupferberg instructed him to purchase pain medication from the

commissary on March 18, she denied providing him any care after March 5, and he

supports his allegation only with inadmissible hearsay. See Fed. R. Evid. 802.


                                               9
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 10 of 13


        The record contains no evidence that Dr. Jackson knew of Mr. Matlock’s knee pain

 in March 2019, and Warden Neal and Administrator Lewis did not act with deliberate

 indifference by deferring to Mr. Matlock’s treatment providers. See Burks v. Raemisch, 555

 F.3d 592, 595 (7th Cir. 2009) (holding that wardens and grievance officers are “entitled to

 relegate to the prison’s medical staff the provision of good medical care.”). Therefore, the

 motions for summary judgment is granted with respect to the Eighth Amendment claim

 of deliberate indifference to serious medical needs against all defendants.

        Mr. Matlock asserts a First Amendment claim against Nurse Practitioner

 Kupferberg and Dr. Jackson for refusing to treat his knee and for writing him up for

 insubordination in retaliation for filing a grievance. “To prevail on his First Amendment

 retaliation claim, [a plaintiff] must show that (1) he engaged in activity protected by the

 First Amendment; (2) he suffered a deprivation that would likely deter First Amendment

 activity in the future; and (3) the First Amendment activity was at least a motivating

 factor in the Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d

 859, 866 (7th Cir. 2012). The record indicates that Dr. Jackson was not aware of Mr.

 Matlock’s grievances. Further, as detailed above, the record does not indicate that Nurse

 Practitioner Kupferberg acted inappropriately with respect to Mr. Matlock’s knee pain.

        The defendants argue that the court should disregard Mr. Matlock’s attestations

 regarding Nurse Practitioner Kuperferberg’s references to his grievances before he

 received the conduct report on March 5, 2019. They state that Mr. Matlock did not

 mention these references in correspondence to administrative staff but instead

 represented that he merely believed that the grievances motivated her conduct or that


                                              10
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 11 of 13


 she retaliated against him for his verbal grievances during the appointment. They state

 that Mr. Matlock raised the express references to his formal grievance for the first time in

 the complaint. “When opposing parties tell two different stories, one of which is blatantly

 contradicted by the record, so that no reasonable jury could believe it, a court should not

 adopt that version of the facts for purposes of ruling on a motion for summary judgment.”

 Scott v. Harris, 550 U.S. 372, 380 (2007). Scott held that lower courts should have

 disregarded the plaintiff’s testimony regarding a traffic incident at the summary

 judgment stage because an unaltered video recording of the traffic incident clearly

 contradicted it. Id. at 378-81. The court finds Mr. Matlock’s inconsistent narrative to be

 dissimilar to clearly contrary video evidence and declines to disregard these attestations

 at the summary judgment stage. Nor is the court convinced by the defendants’ argument

 that a conduct report would not deter an inmate of ordinary infirmness from exercising

 his First Amendment rights even if Mr. Matlock cannot recall the sanctions.

        The defendants also argue that they are entitled to summary judgment because, in

 light of Mr. Matlock’s misconduct, he would have been issued a conduct report even if

 he had not filed any grievances.

        [T]he burden of proof relating to causation is divided between the parties
        in First Amendment tort cases. To make a prima facie showing of causation
        the plaintiff must show only that the defendant’s conduct was a sufficient
        condition of the plaintiff’s injury. The defendant can rebut, but only by
        showing that his conduct was not a necessary condition of the harm—the
        harm would have occurred anyway.

 Greene v. Doruff, 660 F.3d 975, 980 (7th Cir. 2011). “A prisoner who has evidence that

 officials were motivated to discipline the prisoner because of protected speech cannot



                                             11
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 12 of 13


 prevail if the officials show, without contradiction, that they would have disciplined him

 anyway for a legitimate reason.” Harris v. Walls, 604 F. App’x 518, 521 (7th Cir. 2015). “In

 that case, the improper motive would have done no work, had no effect, left the world

 unchanged.” Id.

        The record reflects that Dr. Jackson and Officer McKinney agreed with Nurse

 Practitioner Kupferberg that Mr. Matlock’s behavior warranted a conduct report but

 contains no evidence that they knew that Mr. Matlock had submitted a grievance.

 Further, the record demonstrates that Dr. Jackson rather than Nurse Practitioner

 Kupferberg initiated the conduct report. According to Mr. Matlock, after he solicited Dr.

 Jackson in the waiting room, Dr. Jackson went into Nurse Practitioner Kupferberg’s

 office, quickly returned to the waiting area with her, identified Mr. Matlock as the culprit,

 asked for a conduct report, and told Mr. Matlock that he would never see Mr. Matlock as

 a patient. Notably, Nurse Practitioner Kupferberg did not ask for a conduct report

 immediately after ending the appointment despite her frustration with Mr. Matlock and

 her awareness of his grievance. To the contrary, the record reflects that she requested the

 conduct report about thirty minutes later and only after Dr. Jackson, her supervisor and

 expressed concern about her patient’s behavior, pointed him out and only when he also

 requested a conduct report. Officer McKinney granted the request and added that Mr.

 Matlock’s behavior forced her to ensure that he left the clinic. Given this sequence of

 events, the court finds that Mr. Matlock would have received a conduct report for his

 behavior even if he had never submitted a grievance about his medical care. Therefore,




                                              12
USDC IN/ND case 3:19-cv-00202-DRL-MGG document 91 filed 10/21/20 page 13 of 13


 the motion for summary judgment is granted with respect to the First Amendment claim

 of retaliation. No other claims remain.

        For these reasons, the court:

        (1) GRANTS the motions for summary judgment (ECF 79, ECF 80); and

        (2) DIRECTS the clerk to enter judgment in favor of the defendants and to close

 this case.

        SO ORDERED.

        October 21, 2020                         s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            13
